DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 28, 2020.
Preliminary Remark
	Claims 2-4, 7-10, and 12-16 are canceled.

Claim Rejections - 35 USC § 103
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Khulan et al. (Genome Research, 2006, vol. 16, pages 1046-1055) in view of Yang et al. (PLoS One, January 2011, vol. 6, no. 1, e16229, pages 1-9) as applied to claims 1, 5, and 6 above, and further in view of Wertheim et al. (Journal of Molecular Diagnostics, March 2014, vol. 16, no. 2, pages 207-215), made in the Office Action mailed on July 13, 2020 is withdrawn in view of the Amendment received on October 28, 2020, canceling the rejected claim.
The rejection of claims 1, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Khulan et al. (Genome Research, 2006, vol. 16, pages 1046-1055) in view of Yang et al. (PLoS One, January 2011, vol. 6, no. 1, e16229, pages 1-9), made in the Office Action mailed on July 13, 2020 is withdrawn in view of the Amendment received on October 28, 2020, because claim 4 which was not rejected has been incorporated into the base claim 1.


Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khulan et al. (Genome Research, 2006, vol. 16, pages 1046-1055) in view of Yang et al. (PLoS One, January 2011, vol. 6, no. 1, e16229, pages 1-9) and Wertheim et al. (Journal of Molecular Diagnostics, March 2014, vol. 16, no. 2, pages 207-215).
While the present rejection is necessitated based on Applicants’ amendment, Applicants’ arguments presented in the Amendment received on October 28, 2020 is The Rejection:
Regarding claims 1, 5, and 6, Khulan et al. disclose a method of determining methylation status of one or more genomic DNA loci (“HELP assay is a technique that allows genome-wide analysis of cytosine methylation”, Abstract), comprising:
obtaining a biological sample from a subject (“male littermate mice were … sacrificed … DNA was isolated from the whole brain…”, page 1053, 2nd column, Sample preparation);
isolating genomic DNA from one or more cells of the biological sample (“DNA was isolated from the whole brain … quality of the DNA was checked by gel electrophoresis and spectrometry”, page 1053, 2nd column, Sample preparation);
digesting a first sample of the genomic DNA with a methylation-insensitive restriction enzyme to form a first sample of genomic DNA fragments (“[t]en micrograms of each DNA sample were digested … using MspI”, page 1053, 2nd column, Isoschizomer representations);
further digesting a second sample of the genomic DNA with a methylation-sensitive restriction enzyme to form a second sample of genomic DNA fragments (“[t]en micrograms of each DNA sample were digested … using HpaII”, page 1053, 2nd column, Isoschizomer representations
ligating nucleic acid linkers to the genomic DNA fragments of the first and second sample, wherein the linkers do not have a restriction site for the methylation-sensitive and insensitive enzymes (“[t]o create these HpaII and MspI representations, we isolate high molecular weight DNA, digest it to completion, and ligate an oliognucloetide pair that creates an end cohesive with that produced by the restriction enzymes” (page 1047, 1st column, 2nd paragraph; linkers as disclosed do not have any restriction sites for HpaII and MspI enzymes, see page 1053, 2nd column, bottom paragraph);
amplifying the fragmented genomic DNA produced in step (d) (linkers are ligated to the digested fragments, see page 1053, 2nd column, Isoschizomer representation; “[t]o perform LM-PCR, 1/50 of the MspI or 1/25 of the HpaII sample was amplified using 24-mer oligonucleotide … 20 cycles of PCR”, page 1054, 1st column, 1st paragraph);
hybridizing the amplified, fragmented genomic DNA produced in step (e) (“microarrays were designed to represent loci amplified by the LM-PCR reaction … Ten 50 mer oliognucleotides were selected to represent each HpaII fragment …”, page 1054, 1st column, 2nd paragraph; “HpaII and MspI representations were cohybridized to the microarray in the NimbleGen Service Laboratory and quantify the 532 and 635 nm st column, 3rd paragraph); and
quantifying the amplified DNA fragment of the first sample by comparing the amplified DNA fragment of the second sample (“a comparison between HpaII profile and that of its CpG methylation-insensitive isoschizomer MspI should overcome these issues.  The MspI profile can be considered to represent the total possible population of HTFs, or which the actual HTFs constitute a sample.  The use of an internal reference allows every site from which HTFs originate to be analyzed in terms of the relative amounts generated by the HpaII and the MspI representations, creating a profile of cytosine methylation cross the genome”, page 1047, 1st column, 2nd paragraph).
Khulan et al. do not perform the digestion and ligation step in a single reaction.
Khulan et al. do not teach all possible means of quantifying their amplification products, and therefore do not teach that the quantification step is achieved via flow cytometry with probes being bound to microspheres.
Yang et al. disclose a method of performing methylation status detection of a sample, wherein the artisans digests a first sample with a methylation-insensitive enzyme MspI and a second sample with a methylation-sensitive enzyme HpaII:
“the isoschizomers HpaII and MspI, which recognize the same sequences but differ with respect to their sensitivities to the methylation of the recognition st column, bottom paragraph)

“DNA samples were separately digested with EcoRI/HpaII and EcoRI/MspI….” (page 2, 2nd column, 2nd paragraph)

Yang et al. also disclose that the each of the digested genomic DNA are ligated to with adaptors for amplification reactions:
“digest genomic DNA, followed by ligation of the digested DNA to adaptors and selective amplification with fluorescently labeled primers”

In addition, Yang et al. explicitly teach that in order to “minimize discrepancies caused by experimental factors, digestions and ligation were performed simultaneously” (page 2, 2nd column, 2nd paragraph), providing a working example of such a condition where digestion and ligation of the adaptors occur in a single reaction (see conditions found on page 2, 2nd column, 2nd paragraph).
Wertheim et al. disclose a method of performing the method disclosed by Khulan et al., that is, the use of methylation-sensitive and methylation-insensitive digestion of nucleic acids in a sample, followed by their amplification and detection (termed, “HELP”), wherein the quantification is instead achieved by the hybridization of the amplification products onto a microsphere (i.e,. termed microsphere-HELP or, “MELP”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khulan 
As discussed above, Khulan et al. already disclose a method performing a method for determining methylated nucleic acids in a sample involving the steps of digestion and amplification, and while Khulan et al. do employ an intervening step of purifying the digested genomic DNA of the sample prior to the ligation of the linkers thereto, said one of ordinary skill in the art, in view of the disclosure of Yang et al. would have been motivated to digest and ligate the linkers without the intervening step of purifying the digested nucleic acids for the advantage of eliminating additional steps which could cause discrepancies introduced by experimental factors (as expressed by Yang et al.) as well as saving time and reagent costs when performing the method.  
In addition, because the digestion method of Yang et al. employed the same enzymes as those employed by Khulan et al. where the produced fragments were shown to be ligated to the linkers in a same reaction, there would have been a certain expectation of success at doing the same in the reaction of Khulan et al.
Lastly, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khulan et al. and Yang et al. and combine them with the teachings of Wertheim et al. so as to detect the amplification products produced from the combination of Khulan et al. and Yang et al. on microspheres followed via flow cytometry (page 208, nd column, bottom paragraph to page 209, 1st column, 1st paragraph) for the advantage of reducing the cost of the assay involved in the method of Khulan et al., as explicitly discussed by Wertheim et al.:
“examination of methylation at multiple loci requires either nucleotide microarray or high-throughput sequencing technologies, both of which require extensive investment for materials and equipment” (page 208, 1st column, 1st paragraph)

“To circumvent the technical challenges involved in routine epigenetic analysis, we have developed a novel method to determine DNA methylation status that analytical techniques commonly used in molecular laboratories.” (page 208, 1st column, 2nd paragraph)

In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
prima facie obvious over the cited references.Response to Arguments:
Applicants contend that the Wertheim et al. reference is not prior art because the reference was published within one year of the effective filing date of the instant application, based on the provisional application 62/040,821 (page 6, Response).
This argument has been carefully considered but has not been found persuasive for the reasons which follow.
Wertheim et al. is a valid reference under 102(a)(1):
	MPEP 2153.01(a) states that if the prior art reference, contains more authors than the inventors present in the conflicting application, that reference is a prima facie prior art:
“If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”

Applicants’ response is insufficient under 102(b)(1)(A) to disqualify Wertheim reference:
Applicants state that three inventors (Martin, Carroll, Mater and Wertheim) are also authors of the cited references (page 6, Response), but this simple statement is 
35 U.S.C. 102(b)(1)(A) also provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) may be excepted as prior art if the disclosure was made: (1) one year or less before the effective filing date of the claimed invention; and (2) by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor. Thus, if a prior disclosure upon which the rejection is based is by someone who obtained the subject matter from the inventor or a joint inventor, and was made one year or less before the effective filing date of the claimed invention, the applicant may establish by way of an affidavit or declaration that the prior disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor. MPEP § 718 and MPEP § 2155.03 discuss the use of affidavits or declarations to show that a prior disclosure was by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor-originated disclosure.

Therefore, while Applicants’ response satisfies the requirement that the prior art publication must be within one year of the effective filing date of the application under question (i.e., requirement #1), Applicants’ response does not satisfy the requirement #2 which must explicitly state what portion of the prior art reference for which the Office Action relies upon was obtained from the inventor or a joint inventor and establish this distinction by way of an affidavit or declaration.
Applicants have done neither and therefore, the statement is not sufficient.
The rejection is maintained therefore. 

s 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khulan et al. (Genome Research, 2006, vol. 16, pages 1046-1055) in view of Yang et al. (PLoS One, January 2011, vol. 6, no. 1, e16229, pages 1-9) and Wertheim et al. (Journal of Molecular Diagnostics, March 2014, vol. 16, no. 2, pages 207-215), as applied to claims 1, 5, and 6 above, and further in view of Figueroa et al. (Cancer Cell, January 2010, vol. 17, pages 13-27).
The teachings of Khulan et al., Yang et al., and Wertheim et al. have been discussed above.
	Khulan et al., Yang et al., and Wertheim et al. do not explicitly teach all of the known methylation regions which could be assayed by their method.
	Figueroa et al. evidence the knowledge available to one of ordinary skill in the art of various regions which are known to be targets for methylation pattern study, such as E2F1 and USP501 (see page 19, 1st column, 2nd paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Khulan et al., Yang et al., and Wertheim et al. for analyzing gene regions known to be of importance, such as E2F1 and USP50 as provided for by Figueroa et al. in that Figueroa et al. explicitly state that E2F1 and USP50 are correlated to clinical outcome of AML.

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 14, 2021
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant specification discloses that E2F1 is also identified as MSPI0406S00920592 and USP50 is also identified as MSPI0406S00710190 (see Table 2).